SIXTH DIVISION
                                                     February 10, 2011




No. 1-10-1224


In re MARRIAGE OF                )   Appeal from the
                                 )   Circuit Court of
DAVID P. MOLLOY,                 )   Cook County.
                                 )
     Petitioner-Appellant,       )
                                 )   No. 07 D 8119
           and                   )
                                 )
ROJEAN M. MOLLOY,                )   The Honorable
                                 )   Gerald C. Bender,
     Respondent-Appellee.        )   Judge Presiding.

     PRESIDING JUSTICE GARCIA delivered the judgment of the

court, with opinion.

     Justices Cahill and McBride concurred in the judgment and

opinion.

                              OPINION

     The petitioner David P. Molloy presents what he contends is

an interlocutory appeal under Supreme Court Rule 307(a)(1) (Ill.

S. Ct. R. 307(a)(1)(eff. Mar. 20, 2009)) based on the circuit

courtNo. 1-10-1224

Ill. S. Ct. R. 311(eff. Feb. 26, 2010).    Thereafter, the children

filed a motion seeking the dismissal of this appeal contending it

does not fall within the provisions of Rule 307(a)(1).    The

petitioner filed a response conceding this case involves an novel

application of Rule 307.   He asserts this appeal seeks a good-

faith extension of what qualifies as an injunctive order under

Rule 307.   We took the motion with the case.   The children

challenge our jurisdiction in their response brief.    The

petitioner sought an extension of time to file his reply brief,

which we granted.   No reply brief was filed by the petitioner by

the court's deadline.   We now grant the children's motion to

dismiss this appeal for lack of jurisdiction.

                            BACKGROUND

     The petitioner and the respondent were married on June 28,

2001; two children were born of the marriage, Cody, born June 30,

2001, and Alaina, born March 2, 2005.

     In 2007, the petitioner filed for the dissolution of

marriage.   In March 2008, pursuant to a motion filed by the

respondent, the Cook County public guardian was appointed to

represent the interests of the children.

      In April 2009, the circuit court assigned the matter to the

Forensic Clinical Services Department (FCSD) for a custody

evaluation pursuant to section 604(b) of the Act.    750 ILCS

5/604(b) (West 2008).   In September 2009, the circuit court set a

status date on the custody evaluation for December 15, 2009.    In


                                 2
No. 1-10-1224

November 2009, the petitioner filed for temporary and permanent

custody, alleging the marital home had been sold and that he had

obtained a new residence that was suitable for himself and the

children.    He further alleged that on November 10, 2009, the FCSD

examiner, a licensed clinical social worker, had issued a section

604(b) report recommending that he be awarded sole custody of the

children.

       According to the petitionerNo. 1-10-1224

the matter by February 5, 2010.

     On February 5, 2010, the petitioner, through his attorneys,

filed a "Response to and Memorandum of Law in Opposition of

Rojean Molloy’s Motion," arguing that the respondent did not

properly title her motion as one for injunctive relief.    The

petitioner further argued that the respondent308 Ill. App. 3d

198, 719 N.E.2d 375 (1999).   In Divelbiss, the court noted the

difference between a discovery evaluation under Supreme Court

Rule 215 (Ill. S. Ct. R. 215(eff. July 1, 2002)) and a custody


                                  4
No. 1-10-1224

evaluation.    In Divelbiss, the respondent's argued "that she had

a right to seek a custody evaluation."       Divelbiss, 308 Ill. App.

3d at 211.    The circuit court replied that she had requested "a

215 examination," which it granted.      Divelbiss, 308 Ill. App. 3d

at 211-12.    The respondent did not request a custody evaluation

under section 604.5 of the Act.       Divelbiss, 308 Ill. App. 3d at

212.    The circuit court here noted the same distinction between a

discovery evaluation and a custody evaluation.      The purpose of a

section 604.5 evaluation is to determine the best interests of

the children, in contrast to one seeking to determine the extent

of a partyNo. 1-10-1224

Rule 307(a)(1)(eff. Mar. 20, 2009) as the basis for our

jurisdiction.   On July 14, 2010, the public guardian filed its

motion to dismiss appeal for lack of jurisdiction under Rule

361(h).   Ill. S. Ct. R. 361(h)(eff. Dec. 29, 2009).   The

petitioner responded.   On August 11, 2010, we ordered that the

public guardianNo. 1-10-1224

2010, merely set conditions for the petitioner's section 604.5

evaluation, "despite the inappropriate language used by [the

petitioner274 Ill. App.

3d 696, 698, 654 N.E.2d 535 (1995) (written order was not a final

order though drafted by the newspaper "with language to support a

characterization of finality").   As an order regulating the

conditions under which one of the parties will be interviewed by

a licensed social worker in relation to the children127 Ill. 2d 247,

260, 537 N.E.2d 292 (1989) (the substance of the action, not its

form, determines whether an order is an appealable injunctive

order under Rule 307(a)(1)); Reynolds, 274 Ill. App. 3d at 698

(order denying newspaper immediate access to transcripts of

sidebars was "a ministerial and administrative implementation of

the court's previous oral ruling").

     To further support its position, the public guardian notes

that section 604.5 expressly provides that "conditions" for the

evaluation be determined by the circuit court.    "An order for an

evaluation shall fix the time, place, conditions, and scope of

the evaluation and shall designate the evaluator."    (Emphasis

added.)   750 ILCS 5/604.5(b) (West 2008).   According to the

public guardian, the circuit court below set a "condition" for

the petitioner's evaluation that it be done without the presence


                                  7
No. 1-10-1224

of his attorney.

     Our supreme court has informed lower courts of review to

first determine whether jurisdiction exists to address the merits

of an appeal.     Almgren v. Rush-Presbyterian-St. Luke's Medical

Center, 162 Ill. 2d 205, 210, 642 N.E.2d 1264 (1994) ("the

appellate court has an independent duty to consider its

jurisdiction before proceeding to the merits of the case").    The

Public Guardian properly raises the question of our jurisdiction

in this appeal.    Accordingly, we must first determine whether the

order appealed from falls within the provisions of Supreme Court

Rule 307(a)(1) to vest us with jurisdiction.     That this would be

the first application of Rule 307(a)(1) to the circumstances in

this case is not a bar to its application.    See Mitchell v. Palos

Community Hospital, 317 Ill. App. 3d 754, 762, 740 N.E.2d 476

(2000) (novelty of argument alone is not a bar to its acceptance)

(citing M. Graham, Cleary & Graham's Handbook of Illinois

Evidence §702.4, at 563 (6th ed. 1994)).

                            Rule 307(a)(1)

     Illinois Supreme Court Rule 307(a)(1) governs interlocutory

appeals from an order "granting, modifying, refusing, dissolving,

or refusing to dissolve or modify an injunction."     Ill. S. Ct. R.

307(a)(1)(eff. Mar. 20, 2009).    The petitioner claims the circuit

courtNo. 1-10-1224

states, "[Respondent127 Ill. 2d at 260.    "Not every nonfinal order of a court

is appealable, even if it compels a party to do or not do a

particular thing."     In re A Minor, 127 Ill. 2d 247, 261-62, 537

N.E.2d 292 (1989).     Court orders that are ministerial or

administrative cannot be the subject of an interlocutory appeal.

In re A Minor, 127 Ill. 2d at 262.     An order is deemed

ministerial or administrative if it regulates only procedural

details of the litigation before the court.     In re A Minor, 127

Ill. 2d at 262.    Such an order "do[es] not affect the

relationship of the parties in their everyday activity apart from

the litgation, and are therefore distinguishable from traditional

forms of injunctive relief."     In re A Minor, 127 Ill. 2d at 262.

"To determine what constitutes an appealable injunctive order

under Rule 307(a)(1) we look to the substance of the action, not

its form."     In re A Minor, 127 Ill. 2d at 260.

     Here, despite the language in the order, we find the aim of

the circuit court's order to be ministerial; the order places a

"condition" of the custody evaluation of the petitioner as

provided under section 604.5 of the Act.    750 ILCS 5/604.5(b)

(West 2008).    We agree with the public guardian that the purpose

of the circuit courtNo. 1-10-1224

equivalent of a preliminary injunction whose function is "to

preserve the status quo pending resolution of the merits of the

case."   In re Marriage of Slomka, 397 Ill. App. 3d 137, 143, 922

N.E.2d 36 (2009) (citing Postma v. Jack Brown Buick, Inc., 157

Ill. 2d 391, 397, 626 N.E.2d 199 (1993)).

     With no reply brief from petitioner, we are persuaded by the

public guardian's claim that the respondent383 Ill. App. 3d 954, 973, 890 N.E.2d 1154 (2008) (expert's

evaluation "compromised" when "she allowed defense counsel to be

present during clinical interview of defendant," which cast doubt

on evaluation being independent and objective).   On its face, the

order addressed a procedural matter related to the pending

litigation under section 604.5 of the Act.   We are unpersuaded

that the order contravened the petitioner's statutory right under

section 2-1003(d) of the Code.

     Accordingly, because this courtNo. 1-10-1224
attorneys from accompanying the petitioner to his interview with

the evaluator under section 604.5 of the Illinois Marriage and

Dissolution Act.   The order was ministerial, setting a condition

on a custody evaluation as section 604.5(b) expressly provides.

We have no jurisdiction to address this interlocutory appeal.

     Appeal dismissed.




                                11